Citation Nr: 1750047	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-26 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) condition, to include gastroesophageal reflux disorder (GERD), probable gastritis, hiatal hernia, esophageal ulcer and colon polyps.

2.  Entitlement to service connection for abnormal weight loss, to include as due to a gastrointestinal condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1983, February 1991 to July 1991, July 1991 to March 1992, January 2003 to May 2003, and January 2006 to April 2007.  He served in the Southwest Asia Theater of Operations from July 1991 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied service connection for a GI condition and abnormal weight loss.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In September 2015, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  

The Board notes that in the September 2015 decision, it also remanded the issue of entitlement to service connection for a respiratory condition.  In a February 2016 rating decision, the RO granted service connection for the issue.  As a grant of service connection is a grant of the benefit that was sought on appeal, the issue of entitlement to service connection for a respiratory condition is no longer before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay from the additional remand of the claims of entitlement to service connection for a GI condition and abnormal weight loss, but it is necessary to ensure that the Board's prior remand directives are followed and so that the Veteran is afforded every possible consideration.   

The Board notes that the Veteran's GI condition and abnormal weight loss are associated with known clinical diagnoses, and as such, do not qualify as chronic disabilities for the purposes of 38 C.F.R. § 3.317.  Therefore, the following remand will not address any further development based on this theory of entitlement for these conditions.  

In September 2015, the Board remanded the issues so that adequate VA supplemental opinions could be obtained.  

With respect to the Veteran's diagnosed GI conditions, the examiner was asked to opine as to whether the Veteran's GI conditions were (1) caused by or related to any of the Veteran's periods of active service, to specifically include from January 2003 to May 2003, when mild anemia was first diagnosed; (2) whether any currently diagnosed GI condition preexisted and were aggravated by the Veteran's period of active service; or (3) whether any currently diagnosed GI condition was caused by or was aggravated by his service-connected iron deficiency anemia.  

In March 2016, a supplemental VA opinion was obtained.  The VA examiner reviewed the Veteran's claims file and compiled a timeline of events.  Based on the timeline, the examiner concluded that the Veteran first demonstrated anemia between March 1999 and June 2000, which was not a period of active military service or within one year of discharge from active service.  The examiner noted that the Veteran did not currently have laboratory findings consistent with the diagnosis of iron deficient anemia.  The examiner concluded that the Veteran's currently diagnosed GI conditions, including GERD, probable gastritis, hiatal hernia, or esophageal ulcers, were not incurred during any of the Veteran's periods of active service, but that they obviously and manifestly preexisted any of his periods of active service.  The examiner further opined that the conditions did not become aggravated beyond the natural progress of the disease during any period of active service.  

The Board finds the examiner's opinion inadequate.  Although the examiner opined that the Veteran's diagnosed GI conditions, which preexisted any period of active service, were not aggravated by any period of active service, the examiner did not provide a basis or rationale for the conclusion.  Furthermore, the examiner did not provide an opinion as to whether any of the Veteran's diagnosed GI conditions were caused by or aggravated by his service-connected iron deficiency anemia.  

The Board notes that an August 2010 VA examiner found that the Veteran's weight loss was due to erosive esophagitis and GERD.  As the analysis of the Veteran's claim of entitlement to service connection for abnormal weight loss will partially depend on the outcome of the GI condition that is also on appeal for service connection and which is being remanded rather than immediately decided, his claim for service connection for abnormal weight loss is not ripe for appellate review by the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011). 


Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the March 2016 VA examiner.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's gastrointestinal conditions and anemia, so that new opinions may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation of such a finding.

The examiner must provide an opinion as to: 

(a) Whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed GI condition, to include GERD, probable gastritis, hiatal hernia, esophageal ulcer or colon polyps, was aggravated (i.e. permanently worsened) by the Veteran's period of active service.

(b) Whether it is at least as likely as not that any currently diagnosed GI condition was caused by or was aggravated by the Veteran's service-connected iron deficiency anemia.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

2.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




